Citation Nr: 1512770	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  09-44 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a disability rating greater than 70 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1969 to February 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, that granted service connection for PTSD and assigned an initial 50 percent disability rating.  

The Board remanded the ratings issue to the Agency of Original Jurisdiction (AOJ) in March 2011.  There was compliance with the Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146 47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.).  

In an April 2012 rating decision, the rating was increased to 70 percent for the period beginning on March 29, 2011.  In a June 2012 decision, a total disability rating (100 percent) based on individual unemployability due to service connected disability (TDIU) was granted, effective March 29, 2011. 

In a June 2014 decision, the Board granted the Veteran's appeal to the extent of a 70 percent rating for PTSD for the period prior to March 29, 2011.  It denied the appeal as to a rating higher than 70 percent.  

An October 2014 rating decision implemented that 70 percent grant and granted a TDIU (100 percent) for the period prior to March 29, 2011.  The 70 percent rating and the TDIU are effective from the date that VA received the Veteran's claim of entitlement to service connection. 

Simply stated, in light of the Board's action, the Veteran is already at 100% service connected disability. 

The Veteran appealed June 2014 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In January 2015, the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans Affairs, vacated the part of the June 2014 decision that denied a rating higher than 70 percent, and remanded the case to the Board for action consistent with the terms of the JMR.  

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge in July 2010.  A transcript of the hearing is of record.  


FINDINGS OF FACT

Throughout the period on appeal, the Veteran's PTSD did not result in total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, or symptoms similar in severity, duration, and frequency.  


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have not been met for any period on appeal.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.21, 4.126, 4.130 Diagnostic Code 9411 (2014).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the JMR, the Parties agreed that in the now vacated decision, the Board rejected the March 2011 examination report finding that the Veteran showed total occupational and social impairment due to PTSD signs and symptoms.  The Parties noted that the Board cannot base its conclusions upon its own unsubstantiated medical opinion.  The Parties also agreed that in the now vacated decision, the Board did not "adequately" consider and discuss whether the Veteran's PTSD symptoms were of the kind enumerated in the regulation in terms of severity, frequency, and duration in order to warrant a rating higher than 70 percent.  The Parties directed that a remand to the Board was required for the Board to provide an adequate discussion, in accordance with the JMR.  

The Court has provided guidance as to the effect of JMRs, as follows:

Thus, when an attorney agrees to a joint motion for remand based on specific issues and raises no additional issues on remand, the Board is required to focus on the arguments specifically advanced by the attorney in the motion and those terms will serve as a factor for consideration as to whether or to what extent other issues raised by the record need to be addressed. 

Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014).

Following this guidance, the Board focuses on the terms of the JMR in the instant decision.  

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2014).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as staging the ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability due to PTSD is rated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130 , Diagnostic Code 9411 (2014).  When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission  The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination When rating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but cannot assign a rating solely on the basis of social impairment 38 C F R § 4 126 (2014).   However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The criteria for a 100 percent rating are as follows:  Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  

The criteria for a 70 percent rating are as follows:  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.).  Id.

The criteria for a 50 percent rating are as follows:  Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

According to DSM-IV, a GAF score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  

A GAF score of 41-50 represents "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." Id. 

A GAF score of 31-40 represents "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  

A GAF score of 21-30 represents "[b]ehavior is considerably influenced by delusions or hallucinations OR serious impairment in communications or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) OR inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends)".  Id.  

A GAF score of 11-20 represents "[s]ome danger of hurting self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) OR occasionally fails to maintain minimal personal hygiene (e.g., smears feces) OR gross impairment in communication (e.g., largely incoherent or mute)."  Id.  

A GAF score of 1-10 represents "[p]ersistent danger of severely hurting self or others (e.g., recurrent violence) OR persistent inability to maintain minimal personal hygiene OR serious suicidal act with clear expectation of death."  Id.  

As explained in the JMR, the Veteran underwent a VA examination with regard to his PTSD in March 2011.  In a post-military psychosocial history section of the report, the examiner stated that there was no history of suicide attempts but there was a history of violence/assaultiveness.  She explained that the Veteran had related that he experiences road rage on a regular basis, he was banned from Walmart because he was involved in a conflict and verbal altercation with security and other shoppers.  She related the Veteran's explanation that someone had commented that he had one more item than was allowed in a line and he responded with anger and profanity.  The examiner stated that the Veteran described various similar episodes.  She also documented his report that he had no friends and spends his time organizing is garage and with his grandson.  The Veteran also reported that he no longer had interests or hobbies.  

A section of the report for psychiatric examination documents that the Veteran was clean, neatly groomed, and appropriately and casually dressed.  His psychomotor activity and speech were unremarkable.  He was combative, restless, and tense.  His attitude toward the examiner was cooperative, attentive, irritable, aggressive, and sarcastic.  Affect was constricted, blunted, and flat.  Mood was anxious, hopeless, agitated, and depressed.  His attention was intact and he was oriented to person, time, and place.  Thought process was unremarkable, thought content was unremarkable, but with suicidal, homicidal, and paranoid ideation.  He had no delusions or hallucinations.  

The Veteran's judgement was such that he understood the outcome of behavior and his insight was described as partially understanding that he has a problem.  The examiner stated that the Veteran does have sleep impairment, characterized as nightmares and being unable to sleep at all at times, and that it was having an impact on his thinking and memory.  

The examiner stated that the Veteran had inappropriate behavior and explained that his wife reported that he is angry and had a hateful attitude and demeanor that contributed to his tendency to react verbally in an aggressive and insulting manner toward family members and strangers in the community.  This, the Veteran's wife explained, caused her a great deal of tension, stress, anger, resentment and embarrassment as well as disrupting activities, interactions, and relationships with others.  The examiner stated that apparently the Veteran has maintained a cold and cavalier attitude towards others and will respond with rude commentary at inappropriate times.  The examiner stated that the Veteran's wife indicated that she has always had to mediate and act as a buffer between the Veteran and others.  

Also noted by the examiner was that the Veteran had no obsessive/ritualistic behavior, had no panic attacks, had no hallucinations, had no delusions, was oriented to person, time, and place and had the ability to maintain minimum personal hygiene, providing evidence against the only issue before the Board at this time.   

The examiner stated that there was a presence of homicidal and suicidal thoughts.  She explained that the Veteran related that when others anger him he has brief thoughts of hurting them but that he did not endorse significant homicidal thinking or having a specific target or intentions of engaging in harm towards others.  She commented that the Veteran admitted experiencing ongoing suicidal ideation, but denied having a plan or intention of engaging in self harm.  She described his suicidal thinking as passive.  

She stated that he had poor impulse control and that there were episodes of violence.  However, nowhere in the report or in any other evidence of record is there any example or documentation of physical violence perpetrated by the Veteran during any period on appeal.  She commented that the Veteran reported having limited motivation, interest, and energy in completing tasks of daily living and that he reported having no goals or interests other than spending time with his grandson.  

The Veteran reported that he avoids shopping and being in social situations that require interaction with others, is very isolated, does not engage in traveling or exercise, and endorsed having sporadic episodes of road rage.  

The examiner described his remote memory as mildly impaired and his recent and immediate memory as moderately impaired.  She noted that the Veteran's wife related that the Veteran does not remember conversations that he has had with her or basic assignments she has given him to accomplish during the day.  The examiner stated that during the examination the Veteran demonstrated difficulty recalling basic and important information concerning his background history.  

The examiner stated that the Veteran's PTSD symptoms occurred daily, were chronic, and of extreme severity.  

The examiner stated that the Veteran and his wife gave a history of either being terminated or resigning from various positions over the years and provided examples of verbal conflicts with coworkers.

The examiner assigned a GAF score of 45.  It is noted that the Veteran's VA treating psychiatrist had assigned a GAF score of 38 and this is reflected in a December 2008 letter from the psychiatrist.  

Finally, the examiner answered "yes" to the question of whether the Veteran had total occupational and social impairment due to PTSD signs and symptoms.  She provided the following examples and pertinent symptoms:  

[The Veteran] and his wife reported that he has had a somewhat unstable and problematic work history involving the veteran either being terminated or he has resigned from various positions over the years.  Although he referred to himself as a hard worker for many years it appears that he has not functioned very well in the workplace.  He provided numerous examples of verbal conflict and confrontation with conflicts (sic) and coworkers.  It appears that the veteran has been experiencing difficulty coping with the demands and stress of his job, and coupled with his medical problems, he has not been able to seek and/or obtain work.  He related that his PTSD symptoms have worsened over the past couple of years as he is reportedly becoming less tolerant, more combative and confrontational with others, suggesting that his PTSD has worsened.  His wife confirmed his apparent deterioration in functioning.  His current psychological test findings are consistent with his current presentation and history.  In sum, [the Veteran's] PTSD combined with his depressive (sic) has resulted in severe impairments with his attention, memory and concentration skills.  In addition, he also experiences impaired coping and poor social skills due to his inappropriate reactions and verbal aggression toward others.  He is also evidencing some paranoia and he is extremely isolated and withdrawn, which further impedes his social functioning and his ability to interact appropriately and safely in a (sic) occupational setting.  He does not appear to have the emotional stability or mental capacity to pursue and/or maintain work in various capacities.  His coping skills and impulse control are severely impaired, which resulted in him reacting inappropriately and in an insulting manner, which alienates others and would most likely result in further interpersonal problems with coworkers and supervisors.   His medical problems also exacerbate his PTSD, and reduce his reliability and productivity in the workplace.  Overall it is the opinion of this examiner that the veterans (sic) PTD is so severe that the that the veteran has been experiencing difficulty coping with the symptoms and associated problem behaviors and consequences prevent him from maintaining substantially gainful employment.  

It was the answering of 'yes' to the total social and occupational impairment question that the Parties referred to when saying that the Board should note that it cannot base its conclusions upon its own unsubstantiated opinion.  

In this regard, it critical in the understanding of this case that this is not what the Board is doing in this decision.  What it is doing is reading the examination report as a whole.  The examination report, in particular the just quoted explanation by the examiner, does not support the conclusion that his PTSD results in "total social and occupational impairment" as that phrase has meaning in the rating schedule (i.e., a 100 percent rating). 

Even if the examiner believes that her description equates to total social and occupational impairment, such belief does not mean that the criteria for the 100 percent rating under Diagnostic Code 9411 have been met.  In fact, as noted above, a great deal of what the examiner states (while supporting the Board's finding of 70% along with the finding of TDIU) does not support the 100% finding.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held "that a veteran may only qualify for a given disability rating under  § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration."  Id. at 117.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116 

In that case, the appellant argued that VA should have granted a 70 percent rating for PTSD because 38 C.F.R. § 4.130 states that a 70 percent rating is assigned if PTSD causes deficiencies in most areas, such as work, school, family relations, judgement, thinking, or mood and, regardless of what the symptoms are, if this is the statement is satisfied the 70 percent rating must be assigned.  Id. at 115.  The Federal Circuit found that interpretation untenable.  It explained, "the regulation's plain language highlights it symptom-driven nature."  Id.  It further explained that under the appellant's interpretation, a 70 percent rating could be assigned if the symptoms corresponded exactly to the 30 percent symptoms but such interpretation ran contrary to the plain language of the regulation.  Id.  

Here, the March 2011 examination report itself, i.e., medical evidence does not support a 100 percent schedular rating for two reasons:  

First, the explanation following the examiner's "yes" answer to the total occupational and social impairment question, is, on its face, inconsistent with the criteria for the rating from which that question was obtained.  It is consistent with a grant of a 70 percent rating and a TDIU.  

Second, the Veteran does not have either the particular symptoms listed (for example purposes only) for the 100 percent rating or symptoms of "similar severity, frequency, and duration".  At many point in this report the examiner's opinion supports of finding of 70% and TDIU, but not a 100% rating. 

Turning to the first reason the examination report does not support a 100 percent schedular rating, the examiner's explanation is on its face an explanation as to why the Veteran should be granted a TDIU.  Her explanation is in terms of the Veteran holding positions and getting along with coworkers and supervisors.  The opinion may support a grant of a TDIU, but whether a TDIU is warranted is moot at this point because it has been in place effective since the Veteran filed his claim of entitlement to service connection for PTSD.  

The examiner's "yes" answer may reflect her view of the proper answer to the question standing alone, but it does not reflect the criteria for a 100 percent rating.  

In addition to the narrative she provided for the 'yes' answer, which does not reflect the symptoms listed or symptoms of similar severity, duration and frequency, is that in that narrative she refers to the first sentence, or the "level of disability" sentence, for the 50 percent rating when she stated that the Veteran's medical problems also exacerbate his PTSD, and reduce his reliability and productivity in the workplace.  She did not say that his medical problems reduce his reliability and productivity, she said that they exacerbate his PTSD and reduce his reliability and productivity in the workplace.  So in her overall conclusion she answers yes to a question that comes from the level of disability for the 100 percent rating but her rationale for that answer is from the first phrase of the criteria for a 50 percent rating.  

In this regard, it is important to note that the examiner in this case is not a VA lawyer.  The examiner is attempting to make a good faith effort to address the Veteran's problem.  The citation to one or two phrases within a complex medical report does not serve the interests of the Veteran, the VA, or the Veterans Court. 

In an event, the facts above tend to show that the examiner's use of language that comes from the rating criteria is not reflective of the rating criteria at all times in this report.

As to the second reason why the answer does not support a 100 percent schedular reason is the Veteran, by the examiner's report itself, does not have the symptoms listed for the 100 percent rating or symptoms of similar severity.  This is not the Board's unsubstantiated medical opinion.  It is a comparison of the symptoms that the examiner has listed or discussed to the rating criteria.  The Board is simply reading the report. 

The Federal Circuit has made it clear that the VA adjudicator who decides the case, not the medical expert.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (explaining such in the context of a TDIU claim); see also Menegassi v. Shinseki, 368 F.3d 1379, 1382 n.1 (rejecting the appellants argument that a medical opinion in the context of a claim of entitlement to PTSD based on personal assault cannot be weighed by the Board in the context of other evidence of record).  It is also clear that an examination report must be read as a whole and that the Board may draw inferences from a report so long as it does not result in a medical determination.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  Here, the Board's reading of the report as a whole does not result in a medical determination but in a legal determination that the report is actually evidence against assigning a 100 percent rating under 38 C.F.R. § 4.130 because symptoms provided in the report are neither the particular symptoms listed for the 100 percent rating nor symptoms of similar severity, duration, and frequency.  The examiner's answer of "yes" to the total social and occupational impairment question does not transform the examination report into evidence requiring a grant of a 100 percent schedular rating.  

As noted above, there are parts of this report that would only support a 50% rating.  In the Board's judgement, as noted in its prior decision, a 70% evaluation is warranted.   

The Veteran's most prevalent symptom, as reflected in the examination report, is his inability to establish and maintain effective relationships - a symptom listed in the 70 percent criteria.  That he has impaired impulse control is also a symptom listed in the 70 percent criteria.  Even then there does not appear to be unprovoked irritability with periods of violence.  He refers to road rage and reacting in a verbally abusive manner after being cautioned that he has too many items for a given line in a store - so it cannot be said that his irritability is unprovoked.  It appears that the term violence here is also being stretched to include verbal altercations because there is no statement that he engaged in physical violence at any time relevant to the rating period.  Even if has this symptom it is an enumerated 70 percent symptom.  Suicidal ideation is another symptom that is listed in the 70 percent criteria.  His memory and concentration problems are symptoms listed for the 50 percent rating.  

The findings in the examination report and the examiner's language following the "yes" answer to the total occupational and social impairment question do not show any of the listed symptoms for the 100 percent rating.  The report does not provide evidence that he is a persistent danger to himself or others because there is no evidence of any physically assaultive behavior.  What is listed in the examination report is that he has verbal altercations with others at most.  That the Veteran has homicidal and suicidal thoughts, with no indication of any physical violence or specific plan or attempt, is not evidence of persistent danger of hurting himself or others.  His memory problems of forgetting to complete his wife's assignments or forgetting important historical information is not of "similar severity, frequency, and duration"  to memory loss of close relatives, his own occupation, or his own name.  The record shows that he does know his close relatives - his wife and grandson for example, does know his occupation, and does know his own name.  

The symptoms listed in the examination report are not of "similar severity, frequency, and duration" to those listed for the 100 percent rating.  For example symptoms such as inability to remember assignments from his wife, being extremely isolated and withdrawn, and acting inappropriately are not of similar severity, frequency, and duration as not knowing one's own name, grossly inappropriate behavior, or disorientation as to time and place.  The description of his inappropriate behavior is not a description of grossly inappropriate behavior.  

This is also shown by the GAF score the examiner assigned.  A GAF of 45 reflects serious symptoms, not total impairment.  Even the score of 38 assigned by his treating psychiatrist does not reflect total social and occupational impairment.  There is highly significant evidence against the only highly limited issue before the Board at this time. 

The Veteran's own statements regarding this problem (and how it impacts him) are found by the Board to provide factual evidence against a 100% rating.  During the Board hearing, the Veteran described his memory problems as not recalling what he did last week and forgetting where his is supposed to take his granddaughter.  These are not memory problems of similar severity, duration, and frequency to not knowing the names of close relatives, own occupation or own name.  His spouse testified that she gets frustrated when the Veteran is "like, trying to ram somebody and cussing people out."  There is, however, no indication that the Veteran actually does become involved in an automobile accident or does engage in anything other than verbal abuse.  This is not evidence that he is a persistent danger to himself or others.  When asked if he had hallucinations, the Veteran responded that he had nightmares, which is not the same as hallucinations.  When asked if he had obsessive rituals, the responded that the does not trust people and that he wakes up and looks at all of his windows.  Of note, even if he had obsessive rituals, this is a listed symptom for the 70 percent rating.  He described his relationship with his wife as driving for 200 miles and not speaking and that he "about knocked her head off in Amarillo one time because she threw an apple out after she finished eating it. . . I mean, I blow up for the wrong things.  I, hurt people that love me, that I love."  There is no indication in the claims file that the Veteran has stuck his wife and from his description, "about knocked her head off," does not refer to actual danger.  It is also telling from this testimony that he and his spouse equate "hurting" to something of much less "severity, frequency, and duration" than that his being a persistent danger to himself or others.  

Of record is an October 2008 letter from the Human Resources Division Investigation to the Veteran regarding allegations of misconduct in the workplace that had been brought against the Veteran.  This shows that the Veteran's behavior was not of the nature as is contemplated by the 100 percent rating, including grossly inappropriate behavior and persistent danger to self or others.  The report indicates that the Veteran made unilateral change to operator and truck driver hours without authorization and contrary to management directive, the change was retaliatory in nature, he referred to employees with ethnic/cultural slurs, made an obscene sexual remark to an employee, and violated the union agreement.  

While these actions may be inappropriate, they are not grossly inappropriate.  The Board arrives at that determination from a comparison to the severity, frequency, and duration of the other listed symptoms.  

Earlier records also provide evidence against a higher rating.  VA examined the Veteran in April 2007.  This documents the Veteran's report that he worked himself up to his then superintendent position after starting as a driver with the organization five years earlier.  He admitted to suicidal ideation but denied any attempts to harm himself.  He reported that years earlier police had been called to break up fights when he was drinking with his service buddies but he also reported that he had not drank for 20 years.  The Veteran also reported that he did not have a good relationship with his spouse.  As to a history of assaultiveness.  He reported that he is relieved that he never injured his wife and stated that he lashes out very easily.  There is, however, no indication that the Veteran actually physically assaulted his spouse, or anyone else, during any time relevant to the rating period.  He reported that although he has had significant homicidal ideation over the years he never acted on his thoughts and he denied any current intent.  He also reported sleep problems.  Mental health examination findings do not include symptoms listed for the 100 percent rating or symptoms of severity, frequency, and duration.  His GAF score was 45.  

There are also statements of record from the Veteran's spouse and children.  These do not show that he has had symptoms listed for the 100 percent rating or symptoms of similar severity.  For example, his daughter describes the Veteran as not being outgoing, social, or affectionate toward her mother and notes that he never beat her or her brother.  His son described an incident many years earlier during which he and his father had an argument and his father challenged him to a fist fight, although, importantly, none occurred.  

Again, this factual evidence provides evidence against the limited issue before the Board at this time:  While there are clearly problems, there is some control - there was no fist fight with his son. 

In a June 2008 letter, his spouse stated that she had been afraid to have people over socially because she never knew when the Veteran "would go off on people."  She also stated that a few years earlier the Veteran had behaved strangely in that he thought others were out to get him and one day the Veteran's doctor called after the Veteran had an appointment to tell her that the Veteran was angry and his anger was directed at her.  She stated that she was unaware of what she did to deserve this.  

Again, these descriptions are not of the symptoms listed for the 100 percent rating and are not of severity, frequency, and duration.  The statements do not show grossly inappropriate behavior or a persistent danger to others.  

The Veteran's own written statements provide evidence against assigning a 100 percent schedular rating because they show that he has not had total social impairment.  In April 2007, the Veteran indicated that he got along "very well" with his son and daughter.  In January 2008, the Veteran indicated that his relationship with his grandchildren had been "instrumental" in relieving his anger, and the Veteran described his relationship with his grandchildren as "quite joyful."  In June 2008, the Veteran's daughter indicated that the Veteran was a good grandfather.  In January 2009, the Veteran reported that he was "living for his grandchildren," and seeing them daily after school.  Although the Veteran's spouse, for example in March 2011, described her marriage to the Veteran as "horrible," and the record otherwise indicates that the Veteran's marriage is often tense, the Veteran has maintained a decades long marriage with his current spouse.  In March 2011, the Veteran reported that he enjoyed spending time with his grandson.  The existence of relationships such as these is inconsistent with a finding that the Veteran experienced total social impairment as a result of his PTSD.  

VA treatment records also show a disability picture without symptoms listed for the 100 percent rating or symptoms of similar severity, duration, and frequency.  These records document that the Veteran is an angry individual but also show that he is not a danger to himself or others.  For example, notes from February 2009 document that he does not consider suicide for religious and family reasons and that he reported that if he owns a gun it is an old gun from World War II that he purchased for historical reasons and he does not have any ammunition for it.  There are references to his marriage in January 2009 notes, which he characterized as "on the rocks."  Notes form November 2008 describe him as fully oriented, with no suicidal or homicidal ideation., an angry mood, and that he was depressed, anxious, with full range affect, normal speech, and no psychosis.  

In a December 2008 letter, the Veteran's treating VA psychiatrist indicated that the Veteran's current GAF score was 38, indicative of serious disturbance due to depression, anxiety, serious disturbance in interpersonal relationships, within and outside the home, and inability to hold a job.  He also stated that the Veteran was sleeping less, had cognitive impairment, depression suicidal ideation, irritability and anger.  This letter is not evidence of the symptoms listed for the 100 percent rating or symptoms of similar severity.  At most it is evidence supporting a 70 percent rating and a TDIU.  

In summary, the Veteran's service to the country, and the problems he has with his disability, are clear, providing the basis of the Board's prior grant of this case and the TDIU finding.  This is not in dispute.  Regarding the highly limited issue before the Board at this time, the record shows that the Veteran's symptoms do not approximate those for the 100 percent schedular rating and shows that he does not have symptoms of similar severity, duration, and frequency as those listed for the 100 percent scheduler rating.  Although the 2011 examiner stated that he had total social and occupational impairment, the rest of her report, which is medical evidence, shows that her understanding of that statement, on that limited issue, is not consistent with the criteria for a 100 percent rating found at 38 C.F.R. § 4.130 as interpreted by the Federal Circuit, in much the same way the examiner, at another point in this report, appears to indicate that a 50% evaluation is warranted.  

The other evidence of record shows that the Veteran's PTSD has not approximated the criteria for a 100 percent schedular rating during any time period on appeal.  For these reasons, his appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Extraschedular Considerations

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's acquired psychiatric disability.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's psychiatric disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, contained in the general rating formula for mental disorders, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence for the entire rating period on appeal, the Veteran's psychiatric disability manifested chronic sleep impairment, nightmares, depression, disturbances of motivation and mood, flashbacks, intrusive thoughts, memory loss, social isolation, and difficulty in establishing and maintaining effective work and social relationships.  These symptoms are part of the schedular rating criteria.  In addition, the levels of occupational and social impairment are explicitly part of the schedular rating criteria.  The GAF scores are also incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.

The schedule is intended to compensate for average impairments in earning capacity resulting from service connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2014).  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effects on his daily life.  In the absence of exceptional factors associated with the Veteran's psychiatric disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  In the instant case, VA provided adequate notice as to how disabilities are rated and effective dates assigned in letters sent to the Veteran in May and July 2006 and March 2011.  Although the notice was provided after the initial denial of his claim of entitlement to service connection for PTSD, the Veteran subsequently had a meaningful opportunity to participate in the processing of his claim and the AOJ readjudicated the claim after that opportunity, for example in a May 2012 Supplemental Statement of the Case, thus curing the timing defect.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file as are records associated with his claim for disability benefits from the Social Security Administration.  VA provided adequate examinations in April 2007 and March 2011.  Another examination provides no rational constructive purpose given the facts of this case. 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

ORDER

A disability rating greater than 70 percent for PTSD is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


